Citation Nr: 0815630	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  06-22 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for degenerative joint disease of the right shoulder 
from January 11, 2006 to June 16, 2006, and from September 1, 
2006.

2.  Entitlement to a disability rating in excess of 10 
percent for degenerative joint disease of the lumbosacral 
spine.


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to May 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The veteran's claim for an increased rating of his right 
shoulder disability was received on January 11, 2006.  In an 
August 2006 rating decision, which is not the subject of the 
present appeal, the RO granted a temporary total disability 
rating of 100 percent from June 16, 2006 to September 1, 
2006, based on his June 2006 surgery.  Therefore, his claim 
for an increased rating of his right shoulder disability 
covers two separate periods of time, prior to and following 
the assignment of a temporary total disability rating, and 
the issue has been characterized as shown above.


FINDINGS OF FACT

1.  For the period from January 6, 2006 to June 16, 2006, the 
evidence demonstrates abduction of the veteran's right 
shoulder to 98 degrees, with pain and decreased strength.

2.  For the period from September 1, 2006, the evidence 
demonstrated abduction of the veteran's right shoulder to 111 
degrees, at worst.  

3.  For the entire period on appeal, the evidence 
demonstrates that the veteran demonstrated flexion of the 
thoracolumbar spine to 85 degrees; there is no evidence of 
muscle spasm, abnormal gait, or abnormal spinal contour.  
Bedrest has not been prescribed.


CONCLUSIONS OF LAW

1.  For the period from January 11, 2006 to June 16, 2006, 
the criteria for a disability rating of 20 percent, but no 
more, for degenerative joint disease of the right shoulder 
have been met.  38 U.S.C.A. §§ 1155, 5103. 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.45, 4.71a, 
Diagnostic Codes (DCs) 5003, 5010, 5021 (2007).

2.  For the period from September 1, 2006, the criteria for a 
disability rating in excess of 10 percent for degenerative 
joint disease of the right shoulder have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.45, 4.71a, DCs 5003, 5010, 5021 
(2007).

3.  For the entire period on appeal, the criteria for a 
disability rating in excess of 10 percent for degenerative 
joint disease of the lumbosacral spine have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1-4.14, 4.45, 4.71a, DCs 5237, 5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the veteran is expected to provide; and (4) must ask 
him to provide any evidence in her or his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).   

For an increased-compensation claim, 38 U.S.C.A. § 5103 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, he must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Further, if the diagnostic code under which he is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the veteran.  

Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that he may submit (or ask the Secretary to 
obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  Id. at 
43-44.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  

Here, the duty to notify was satisfied by way of letters sent 
to the veteran in January and April 2006 that fully addressed 
all notice elements.  The letters informed him of what 
evidence was needed to establish the benefits sought, of what 
VA would do or had done, and of what evidence he should 
provide, including medical and lay statements describing the 
effects of the disabilities, informed him that it was his 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support the claim, and 
asked him to notify the VA of any additional evidence that 
may be helpful to his claim.  

The April 2006 letter also provided him with notice of the 
disability rating regulations and how effective dates are 
assigned.  Further, post-adjudicatory notice, by way of the 
June 2006 statement of the case, informed him of the criteria 
required to warrant an increased disability rating for his 
shoulder and back disabilities, including specific 
measurements and the range of ratings available under those 
diagnostic codes.  Therefore, the Board finds that any notice 
errors did not affect the essential fairness of this 
adjudication, and that it is not prejudicial to him for the 
Board to proceed to finally decide this appeal. 

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claim that 
VA has not sought.  His service medical records, VA medical 
treatment records, and lay statements have been obtained.  38 
U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  He was also accorded a 
VA examination in July 2007 as part of this claim.  38 C.F.R. 
§ 3.159(c)(4).  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be 
relevant to the issues on appeal, and that VA has satisfied 
the duty to assist.   

Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims that 
has not been obtained.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  



Increased Ratings:  Law and Regulations

At the outset, the Board notes that claims for increased 
ratings require consideration of entitlement to such ratings 
during the entire relevant time period involved, i.e. from 
the date he files a claim which ultimately results in an 
appealed RO decision, and contemplate staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999); 
see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  

It is the intention to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.

Degenerative joint disease, or degenerative arthritis, is to 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved under DC 5003.  38 C.F.R. § 4.71a.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate code, a 
rating of 10 percent is warranted for each major joint or 
group of minor joints affected by limitation of motion.  38 
C.F.R. § 4.71a, DC 5003.  The Board notes that for the 
purpose of rating disability from arthritis, the shoulder is 
considered to be a major joint. 38 C.F.R. § 4.45.

Right Shoulder Disability

The veteran was initially granted service connection for 
degenerative joint disease of the right shoulder in an August 
2005 rating decision.  As noted, he was granted a temporary 
total disability rating for his right shoulder disability 
from June 16, 2006 to September 1, 2006.   For the period of 
the claim from January 11, 2006 to June 16, 2006, and from 
September 1, 2006, his right shoulder disability has been 
rated as 10 percent disabling, based on x-ray findings of 
degenerative changes and objective evidence of limited motion 
of the shoulder.  

The veteran's right shoulder disability was originally rated 
under DCs 5010 and 5021.  DC 5010 pertains to traumatic 
arthritis and directs that the disability be rated as 
degenerative arthritis under DC 5003.  As noted, DC 5003 
instructs that degenerative joint disease is to be rated 
based on the limitation of motion of the joint involved.  
Limitation of motion of the arm is rated under DC 5201.  

The provisions of DC 5201 note that limitation of motion of 
the arm at the shoulder level is rated 20 percent for the 
major shoulder and 20 percent for the minor shoulder; 
limitation of motion of the arm midway between the side and 
shoulder level is rated as 30 percent for the major shoulder 
and 20 percent for the minor shoulder; limitation of motion 
of the arm to 25 degrees from the side is rated as 40 percent 
for the major shoulder and 30 percent for the minor shoulder.  
38 C.F.R. § 4.71a.

Normal ranges of motion of the shoulder are flexion (forward 
elevation) from 0 degrees to 180 degrees, abduction from 0 
degrees to 180 degrees, external rotation from 0 degrees to 
90 degrees, and internal rotation from 0 degrees to 90 
degrees.  
38 C.F.R. § 4.71, Plate I. 

Preliminarily, the Board notes that the veteran's service 
medical records and the July 2007 VA examination include his 
reports that he is left-handed.  The present case involves 
his right shoulder, which will be rated as the minor side. 

A January 2006 VA orthopedic consultation note reveals that 
the veteran's right shoulder was tender to palpation and 
motion was painful.  A February 2006 VA occupational therapy 
note indicates that he exhibited abduction of the right 
shoulder to 98 degrees, with decreased strength of 3/5.  He 
reported that all directions of motion were painful.  The 
therapist noted that an x-ray revealed mild degenerative and 
hypertrophic changes of the acromioclavicular (AC) joint, as 
well as mild hypertrophic spurring of the glenoid.  

A February 2006 VA orthopedic note reveals that a recent MRI 
of the veteran's right shoulder showed a significant 
impingement, and an x-ray showed severe arthrosis.  He 
reported that injections, medications, and exercises had not 
decreased the pain, which prevented him from working.  As 
noted, he underwent surgery to correct the impingement in his 
right shoulder in June 2006.  

An October 2006 VA orthopedic note reveals that he exhibited 
"pretty much full" range of motion of his right shoulder.  
He had abduction of the right shoulder to 111 degrees, with 
pain at the extreme end of the range of motion.  A February 
2007 VA orthopedic note indicates that he exhibited full 
range of motion.  The physician noted that he was 
asymptomatic and had good strength.  He reported that he had 
no complaints related to his right shoulder.  

Upon VA examination of his right shoulder in July 2007, the 
veteran exhibited abduction of the right shoulder to 180 
degrees without pain.  The examiner noted that x-rays of the 
right shoulder were negative and concluded that there was no 
objective evidence of any impairment to his right shoulder.  

For the period of the claim from January 11, 2006 to June 16, 
2006, the competent evidence of record demonstrates 
limitation of motion that more nearly approximates limitation 
of motion of the veteran's right arm to shoulder level, when 
pain and decreased strength are taken into account.  He 
exhibited abduction of his right shoulder to 98 degrees in 
February 2006, as well as limited strength.  

As noted, limitation of motion of the minor arm to shoulder 
level warrants a disability rating of 20 percent and no 
higher.  A higher rating for the minor shoulder under DC 5201 
requires limitation of motion to 25 degrees from the side.  
Even taking into account his complaints of pain and objective 
evidence of impingement, the evidence does not demonstrate 
limitation of motion that more nearly approximates limitation 
of motion to 25 degrees from the side.  

Accordingly, the Board concludes that the criteria for a 
disability rating of 20 percent for degenerative joint 
disease of the right shoulder have been met for the period of 
the claim from January 11, 2006 to June 16, 2006.   

Based on the foregoing, the evidence demonstrates that, for 
the period of the claim from September 1, 2006, the 
limitation of motion of the veteran's right shoulder was, at 
worst, 111 degrees of abduction.  More recently, he has 
exhibited range of motion to 180 degrees, considered to be 
full range of motion under VA regulations.  This does not 
approximate limitation of motion to shoulder level, and 
therefore a compensable disability rating under DC 5201 for 
limitation of motion of the arm is not warranted.  

However, although recent x-rays obtained in conjunction the 
July 2007 VA examination did not reveal degenerative changes 
in the veteran's right shoulder, previous x-rays have 
established the presence of degenerative joint disease.  
Additionally, for the period of the claim from September 1, 
2006, he has exhibited slight limitation of motion of his 
right shoulder.  

The veteran is therefore entitled to a 10 percent disability 
rating under DC 5003, since the limitation of motion of his 
right shoulder is noncompensable under DC 5201.  The evidence 
of record does not demonstrate limitation of motion of his 
right arm to shoulder level so as to warrant a disability 
rating in excess of 10 percent for the period of the claim 
from September 1, 2006.  

The Board has considered other rating criteria which might be 
applicable, including DCs 5200 and 5202.  The medical 
evidence of record demonstrates that he does not have 
ankylosis of the scapulohumeral articulation so as to warrant 
a disability rating under DC 5200.  Further, he reported, and 
the medical evidence corroborates, that there have been no 
dislocations or subluxation of the veteran's right shoulder, 
so as to warrant a disability rating under DC 5202.  Further, 
under DC 5202, the evidence of record does not demonstrate 
nonunion, fibrous union, or malunion of his humerus.  

Lumbosacral Spine Disability

Throughout the rating period on appeal, the veteran was 
assigned a 10 percent disability rating for his degenerative 
joint disease of the lumbosacral spine pursuant to DC 5237 
(lumbosacral sprain).  

Under DC 5237, the General Rating Formula for Diseases and 
Injuries of the Spine, a 10 percent disability rating is 
warranted where forward flexion of the thoracolumbar spine is 
greater than 60 degrees but not greater than 85 degrees, or 
where the combined range of motion of the thoracolumbar spine 
is greater than 120 degrees but not greater than 235 degrees.  

A 20 percent disability rating is warranted where forward 
flexion of the thoracolumbar spine is greater than 30 degrees 
but not greater than 60 degrees, or where the combined range 
of motion for the thoracolumbar spine is not greater than 120 
degrees, or where muscle spasm or guarding is severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  

Upon VA examination of his spine in July 2007, the veteran 
had thoracolumbar flexion to 85 degrees and a combined range 
of motion for the thoracolumbar spine of 235 degrees.  The 
examiner noted that he complained of pain at the end of the 
range of motion, but that there was no objective evidence of 
pain.  The examiner noted that there was no list or muscle 
spasm and that his gait was normal.  

The veteran complained of pain to light tough, and pain with 
gentle pressure to the top of the head.  The examiner noted 
that he exhibited positive Waddell signs, indicative of 
symptom magnification.  The examiner provided a diagnosis of 
very mild degenerative disc disease, and concluded that he 
exaggerated his symptoms.   

A July 2007 VA treatment record reveals that the veteran 
complained of increased back pain.  He appeared limping and 
complained of pain in the lumbar area of his spine, as well 
as pain upon flexion.  The Board notes that this treatment 
record is dated on the same day as his VA examination, at 
which he was noted to have a normal gait.

The Board finds that the veteran's degenerative joint disease 
of the lumbosacral spine does not warrant a disability rating 
greater than 10 percent.  His thoracolumbar flexion 
measurement was 85 degrees, which is greater than the 60 
degrees or less required for the 20 percent disability 
rating.  While he did experience pain at the end of his range 
of motion, there was no objective evidence of this pain, and 
the VA examiner concluded that he was exaggerating his 
symptoms.  Further, he did not have an abnormal gait or 
abnormal spinal contour.

As the most recent VA examination noted degenerative disc 
disease, the Board will also consider whether a higher rating 
is warranted under intervertebral disc syndrome.  In order to 
warrant a rating in excess of 10 percent, the evidence must 
show intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 2 weeks but 
less than 4 weeks during the past 12 months.

While the veteran has reported on-going back pain, the 
defining criteria for a higher rating is that he must have 
been prescribed bed rest and treatment by a physician, which 
has not been shown.  In light of the foregoing, the Board 
finds that the competent evidence of record does not show 
that the veteran has experienced incapacitating episodes as 
defined by the regulations to warrant a 20 percent rating 
under DC 5243.  

After considering all the evidence of record, the Board finds 
that the preponderance of the evidence is against the claim 
for an increased disability rating.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107.  The claim for a schedular disability rating 
greater than 10 percent for degenerative joint disease of the 
lumbosacral spine is, therefore, denied.


ORDER

For the period from January 11, 2006 to June 16, 2006, a 
disability rating of 20 percent for degenerative joint 
disease of the right shoulder is granted.

For the period from September 1, 2006, a disability rating in 
excess of 10 percent for degenerative joint disease of the 
right shoulder is denied.

For the entire time on appeal, a disability rating in excess 
of 10 percent for degenerative joint disease of the 
lumbosacral spine is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


